Regency Energy Partners Announces Cash Distribution of 44.5 Cents DALLAS, July 28, 2009 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today a cash distribution of 44.5 cents per outstanding common unit for the second quarter ended June 30, 2009. This distribution is equivalent to $1.78 on an annual basis and will be paid on August 14, 2009, to unitholders of record at the close of business on August 7, “Our majority fee-based asset portfolio has generated strong results, and we are performing in line with management’s expectations,” said Byron Kelley, chairman, president and chief executive officer of Regency.“Additionally, during the second quarter, Regency closed a $250-million senior notes offering to reduce the balance on our outstanding revolver, leaving us well positioned from a liquidity standpoint.” Regency will hold a quarterly conference call to discuss second-quarter 2009 results on Monday, August 10, 2009, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-866-356-3377 in the United States, or +1-617-597-5392 outside the United States, pass code 12310614. A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
